DETAILED ACTION
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

            Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Jacobs (US patent no. 6,695,154) in view of Solheim et al (US Patent no. 4,805,784) and Stevens et al (US Patent no. 6,945,414). Jacobs discloses a wall mountable support rack (figure 7) comprising in combination: a. a planar base section (750)  mountable to a wall; b. a plurality of support slats (figure 7) mountable spaced from the base section and each other to cooperatively provide a first support element mounting channel (752, figure 7) between one adjacent pair of the support slats and a second support element mounting channel (figure 7 shows a partial view of a slat wall which has plurality of channels 752) between a second adjacent pair of said support slats; and c. a plurality of article mounting elements (102A and 102B, figure 1) , each the article mounting element: (i) including a mounting base element (204A, figure 2) and a plurality of article support arms (208A-208E, figure 2) extendable from the article mounting base element, with (ii) the mounting base element being slidably mountable in either of the first support element mounting channel or the second support element mounting channel (figure 7).  
However, Jacobs does not disclose the plurality of support arms slidably extending through either of the first support element mounting channel or the second 
Solheim discloses a wall mountable support rack (figure 1) comprising in combination: a. a base section mountable to a wall; b. a plurality of support slats (12) mounted to the base section with an outer side spaced from the base section and each of the support slats being spaced from each other to cooperatively provide a first support element mounting channel (18, figure 1) between one adjacent pair of the support slats and a second support element mounting channel (18, figure 1) between a second adjacent pair of said support slats; and c. a plurality of article mounting elements (10, figure 1) , each the article mounting element(10): (i) including a mounting base element (32, figures 2-6) and article support arm (30 and 36, figures 2-6) extendable from the article mounting base element (32), with (ii) the mounting base element (32) being slidably mountable in either of the first support element mounting channel or the second support element mounting channel (18, figure 1).  Solheim also teaches having the support arms and its base extending within and through the channels/grooves of the slat wall has many advantages over having the arms outside of the slat wall (column 1, lines 28-65)  with one of the advantage being “the load applied by the articles supportable thereon is evenly distributed on the internal surfaces of the grooves of the slat wall” (column 3, lines 16-20).  It would have been obvious to one of ordinary skilled in the art to have modify Jacobs exterior mounting of the arms such that the support arms extend through the channels such that the load applied by the articles supportable on the article mounting elements is evenly distributed on the internal surfaces of the grooves/channels of the slat wall as taught to be desirable by Solheim.

Stevens discloses a wall mountable support rack or slat wall (figure 2) comprising in combination: a. a planar base section (62, figure 17)  mountable to a wall; b. a plurality of support slats (68, figure 18) mounted to the planar base section (62, figure 17) with an outer side (68) spaced from the base section (62) and each of the support slats (68) being spaced from each other to cooperatively provide a first support element mounting channel (14, figure 2) between one adjacent pair of the support slats and a second support element mounting channel (14, figure 2) between a second adjacent pair of the support slats.  It would have been obvious to one of ordinary skilled in the art to have modify made the slat wall of Jacobs such that it is a combination of having a plurality of support slats mounted to the planar base section with an outer side spaced from the base section and each of the support slats being spaced from each other to cooperatively provide a first support element mounting channel between one adjacent pair of the support slats and a second support element mounting channel between a second adjacent pair of the support slats as such slat wall is conventional and well-known in the art as demonstrated by Stevens. 
.  

           Regarding claims 3 and 4, Jacobs, Solheim, and Stevens combination discloses wherein the mounting base element of each the article mounting element has a generally planar surface (Solheim teaches planar base surface 32, figure 4) for mounting in the channel with the plurality of support arms (Jacobs shows plurality of support arms (208A-208B) extending from the generally planar support surface for slidably mounting within the channel (Jacob, column 6, lines 58-68). 
Regarding claims 5 and 6, Jacobs discloses wherein each said support arm has a protruding section (24, figure 3) extendable from the mounting base element, and the protruding section. However, Jacobs does not disclose the protruding section is at least five inches long.  It would have been an obvious matter of design choice to have chosen the length to be at least 5 inches long. 
Regarding claims 7-9, Jacobs discloses each said article mounting element has at least one flat side (flat edge of 204A-B, figure 4) transverse to the generally planar surface.  
Regarding claims 10 and 11, Jacobs discloses article mounting elements consist essentially of plastic (Jacobs, 204A, 204B, and arms 208A-E may be made of plastic, see column 5, lines 58-61). It would have been obvious to one of ordinary skilled in the art to also have made each of the planar base section and support slats from plastic as such material is conventional in the art. 

Regarding claims 15-17, in the Jacobs, Solheim, and Stevens combination, Solheim discloses also including a single support arm article mounting element (10).
Jacobs, Solheim, and Stevens combination discloses all the claimed features of claims 18-20 as discussed above. 


            Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Jacobs (US patent no. 6,695,154) in view of Larson (US Patent no. 2,754,974) and Stevens et al (US Patent no. 6,945,414). Jacobs discloses a wall mountable support rack (figure 7) comprising in combination: a. a planar base section (750)  mountable to a wall; b. a plurality of support slats (figure 7) mountable spaced from the base section and each other to cooperatively provide a first support element mounting channel (752, figure 7) between one adjacent pair of the support slats and a second support element mounting channel (figure 7 shows a partial view of a slat wall which has plurality of channels 752) between a second adjacent pair of said support slats; and c. a plurality of article mounting elements (102A and 102B, figure 1) , each the article mounting element: (i) including a mounting base element (204A, figure 2) and a plurality of article support arms (208A-208E, figure 2) extendable from the article mounting base element, .  
However, Jacobs does not disclose the plurality of support arms slidably extending through either of the first support element mounting channel or the second support element mounting channel.  Jacobs shows the support arms mounted outside of the slats (figure 7).  
Larson teaches in a channeled plate (12) with slat members (28 and 30) defining a channel therebetween wherein the mounting system comprising article mounting elements (48, figure 1) comprising each article mounting base elements (48, figure 1) and support arm (40, figure 1) extending from the article mounting base element, wherein the article mounting element (48) can be slidably mounted outside of the slats (figure 6) or alternatively, the article mounting element (figure 2) can be slidably mounted in the channel such that the support arm (40, 52, figure 2) extending through the mounting channel (figure 2). 
Jacob or Larson does not disclose the specifics of the slat wall as having a plurality of support slats mounted to the planar base section with an outer side spaced from the base section and each of the support slats being spaced from each other to cooperatively provide a first support element mounting channel between one adjacent pair of the support slats and a second support element mounting channel between a second adjacent pair of the support slats.  
Stevens discloses a wall mountable support rack or slat wall (figure 2) comprising in combination: a. a planar base section (62, figure 17)  mountable to a wall; b. a plurality of support slats (68, figure 18) mounted to the planar base section (62, figure 17) with an outer side (68) spaced from the base section (62) and each of the support slats (68) being spaced from each other to cooperatively provide a first support element mounting channel (14, figure 2) between one adjacent pair of the support slats and a second support element mounting channel (14, figure 2) between a second adjacent pair of the support slats.  It would have been obvious to one of ordinary skilled in the art to have modify made the slat wall of Jacobs such that it is a combination of having a plurality of support slats mounted to the planar base section with an outer side spaced from the base section and each of the support slats being spaced from each other to cooperatively provide a first support element mounting channel between one adjacent pair of the support slats and a second support element mounting channel between a second adjacent pair of the support slats as such slat wall is conventional and well-known in the art as demonstrated by Stevens. 
Regarding claim 2, Jacobs discloses wherein the mounting base element of each said article mounting element is slidably securable adjacent the planar base section (750, figure 7) by either of the one adjacent pair of said support slats or the second adjacent pair of support slats.   
           Regarding claims 3 and 4, Jacobs and Larson combination discloses wherein the mounting base element of each the article mounting element has a generally planar surface (Larson teaches planar base surface 48, figure 1 for slidably mounting in the channel) with the plurality of support arms (Jacobs shows plurality of support arms (208A-208B) extending from the generally planar support surface (Jacob, column 6, lines 58-68). 

Regarding claims 7-9, Jacobs discloses each said article mounting element has at least one flat side (flat edge of 204A-B, figure 4) transverse to the generally planar surface.  
Regarding claims 10 and 11, Jacobs discloses article mounting elements consist essentially of plastic (Jacobs, 204A, 204B, and arms 208A-E may be made of plastic, see column 5, lines 58-61). It would have been obvious to one of ordinary skilled in the art to also have made each of the planar base section and support slats from plastic as such material is conventional in the art. 
Regarding claims 12-14, Jacobs discloses wherein a first said article mounting element has a first pair of article support arms with first predetermined length, a second the article mounting element has a second pair of article support arms with a second predetermined length, and the first predetermined length is longer than the second predetermined length (column 6, lines 65-68).  
Regarding claims 15-17, in the Jacobs and Larson combination, Larson  discloses also including a single support arm article mounting element (40).
Jacobs and Larson combination discloses all the claimed features of claims 18-20 as discussed above. 


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The remaining cited art of record further demonstrate racks with slidable projecting pegs of interest.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ko (Korie) H Chan whose telephone number is (571)272-6816.  The examiner can normally be reached on Monday -Friday, 8:00 - 5:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ko H Chan/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        



khc